Citation Nr: 1815426	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-29 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By that rating action, the RO denied service connection for bilateral hearing loss.  Jurisdiction of the appeal currently resides with the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in a November 2017 Travel Board Hearing.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence is, at a minimum, in equipoise as to whether the Veteran's bilateral sensorineural hearing loss is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An audiological examination from February 2011 demonstrates that the Veteran has bilateral hearing loss for VA purposes, satisfying the first element for service connection.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran served in Vietnam from April 1967 to April 1968, and he provided competent, credible, and probative testimony of three episodes of noise exposure from rocket explosions, the explosion of an ammunition depot, and two detonations of land minds that were triggered by U.S. military vehicles.  Thus, there is no in-service evidence of complaints, treatment, or diagnosis of hearing loss for VA purposes, the second element of service connection requiring an in-service event or injury (noise exposure) is met for the Veteran's claim.

With respect to the third element for service connection requiring a causal nexus between the Veteran's current bilateral hearing loss and his active service, the Veteran testified in November 2017 that his hearing was not the same following his active service.  He also noted, however, that he did not actively notice any hearing loss until the late 1970s or early 1980s.  The Board finds the Veteran's testimony credible and competent, but only minimally probative because of the Veteran's varying characterizations of when he perceived bilateral hearing loss.

May 2010 private treatment records document the Veteran's receipt of an audiogram and diagnosis of bilateral high frequency sensorineural hearing loss.  The Veteran's treating physician, Dr. M.A.M., opined that noise exposure during the Veteran's active service likely caused his bilateral hearing loss.  While the Board would welcome a more fulsome rationale for the conclusion, it finds Dr. M.A.M.'s opinion probative of a nexus between the Veteran's active service and current bilateral hearing loss.

A February 2011 VA medical examination report includes a negative nexus opinion.  The examiner noted the in-service noise exposure, but concluded that it was less likely as not (less than 50/50 probability) that the bilateral hearing loss was caused by or was a result of that noise exposure during the Veteran's active service.  The examiner reasoned that audiograms on entry and separation showed normal hearing bilaterally.  The examiner also referenced an Institute of Medicine's report on noise exposure in the military that concluded that there is no scientific support for delayed onset noise-induced hearing loss.  

The Board finds the probative value of the VA examination report diminished by two considerations.  First, in his September 2013 VA Form 9, Substantive Appeal, the Veteran stated that he did not recall an audiogram during his separation examination in February 1969.  An uncompleted audiogram card included in the Veteran's service treatment records and zero values entered in the February 1969 examination report, when considered together, corroborate the Veteran's statement.  Thus, it is plausible that the examiner's rationale is partially predicated on a faulty factual premise.  Second, the Veteran's representative cited a study published in the Journal of Neuroscience in 2006 and a 2014 National Institutes of Health study that both showed delayed onset of hearing loss following exposure to acoustic trauma, undermining the examiner's reliance on the Institutes of Medicine's report.  Accordingly, the VA examiner's opinion is afforded little probative value.

In light of the foregoing, the Board concludes that probative evidence is at a minimum in equipoise, and the benefit-of-the-doubt doctrine applies.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Shinseki, 1 Vet. App. 49, 53 (1990).  Accordingly, service connection is granted.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


